The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to the communication of November 30, 2021. Claims 1  to 20 is currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on August 18, 2022  were filed on the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US Patent Publication Application 2020/0057520 A1) in view of Wu et al. (US Patent Publication 2018/0039352 A1).
	In regard of claim 1,  Hung et al. disclose a touch display device comprising: a display panel; at least one first insulating layer disposed on the display panel (See Figure 3 of Hung et al. illustrating a cross-section of a display panel (10) with at least first insulating layer (310) as discussed in paragraphs [0037]); a plurality of first touch electrodes disposed on the at least one first insulating layer (See at least Figures 1, 3 of Hung et al. illustrating touch electrodes (TP) disposed on first insulating layer (310) as discussed also in paragraph [0030] ); at least one second insulating layer disposed on a first touch electrode from the plurality of first touch electrodes (See at least Figure 3 of Hung et al. illustrating second insulation layer (320) as discussed in paragraph [0037]),  wherein a refractive index of at least one of the at least one first insulating layer, the at least one second insulating layer, and the at least one third insulating layer is different from a refractive index of at least one of the other insulating layers (See at least paragraphs [0005, 0043] of Hung et al. discussing that first insulating layer made of silicon oxide (SiO and second of strontium oxide (SrO) which are different material and accordingly have different refractive indexes.
	However, Hung et al. does not specifically show a plurality of second touch electrodes disposed on the at least one second insulating layer; and at least one third insulating layer disposed on a second touch electrode from the plurality of second touch electrodes, wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes overlap each other. 
	In the same field of endeavor, Wu et al. discloses a touch display device with first and second pluralities of touch electrodes (1520, 1550) as shown at least in Figure 15 with insulating layer (1540) disposed on a second touch electrode (1550) and plurality of first and second electrodes (1520, 1550) overlap each other as shown in Figure 16 of Wu et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use electrodes of Wu et al. et al. with device of Hung et al. in order to provide good reliability of touch sensing function in display device.
	In regard of claim 2, Hung et al. and Wu et al. further disclose the touch display device of claim 1, wherein the at least one first insulating layer comprises a first low refractive layer disposed on the display panel and a first high refractive layer disposed on the first low refractive layer (See Figure 3 of Hung et al. illustrating a first low refractive layer (310) disposed on the display panel (120) and first high refractive layer (320) disposed on the first low refractive layer), the at least one second insulating layer comprises a second low refractive layer disposed on the plurality of first touch electrodes (See Figure 3 of Hung et al. illustrating second insulating layer (340) disposed on the plurality of first touch electrodes (TP)), and the at least one third insulating layer comprises a second high refractive layer disposed on the plurality of second touch electrodes and a third low refractive layer disposed on the second high refractive layer (See at least Figure 15 of Wu et al. illustrating third insulating layer (1540) disposed on the plurality of second touch electrodes (1550))
	In regard of claim 3, Hung et al. and Wu et al. further disclose the touch display device of claim 2, wherein the second low refractive layer comprises at least one first hole provided in an area which does not overlap each of the plurality of first touch electrodes and the plurality of second touch electrodes, and the at least one first hole exposes a portion of an lower surface of the second high refractive layer, wherein the first high refractive layer and the third low refractive layer are disposed in the first hole (See at least Figure 3 of Hung et al. illustrating second low refractive layer  with at least hole (O1) as discussed in paragraph [0037] of Hung et al.).
	In regard of claim 4, Hung et al. and Wu et al. further disclose the touch display device of claim 3, wherein the first touch electrode and second touch electrode overlapping each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and the other adjacent second touch electrode, the at least one first hole overlapping the opening (See Figures 15-16 of Wu et al. illustrating the first and second touch electrodes (1520, 1550) crossing each other with hole (1520)).

	In regard of claim 5, Hung et al. and Wu et al. further disclose the touch display device of claim 2, wherein the first high refractive layer comprises at least one second hole provided in an area which does not overlap each of the plurality of first touch electrodes and the plurality of second touch electrodes, and the second hole exposes a portion of an lower surface of the second low refractive layer, wherein the first low refractive layer and the second low refractive layer are in contact with each other through the at least one second hole (See Figures 15-16 of Wu et al. illustrating first high refractive layer with second hole with plurality of second touch electrodes (1550) in contact with each other through at least one second hole).
	In regard of claim 6, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the first touch electrode and second touch electrode overlapping each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and the other adjacent second touch electrode, the at least one second hole overlaps the opening (See at least Figure 6 of Wu et al. illustrating the first touch electrode (E1) and second touch electrode (E2) overlapping wherein an opening (OP) provided between crossing points overlaps the opening).
	In regard of claim 7, Hung et al. and Wu et al. further disclose the touch display device of claim 6, wherein the at least one second hole is further disposed in an area between the opening and another adjacent opening (See Figure 12 of Wu et al. illustrating second hole (1242) disposed between the opening and adjacent opening as discussed in paragraph [0068]).

	In regard of claim 8, Hung et al. and Wu et al. further disclose the touch display device of claim 7, wherein the at least one second hole has a closed curve shape (See at least Figure 12 of Wu et al. wherein is shown that hole has a closed curve shape)
	In regard of claim 9, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the second high refractive layer comprises at least one third hole overlapping the at least one second hole, the third hole exposes a portion of an lower surface of the third low refractive layer, and the second low refractive layer and the third low refractive layer are in contact with each other through the at least one third hole (See Figure 15 of Wu et al. wherein is shown the second high refractive layer (1520) comprises one third hole overlapping second hole between (1550) and connected to each other through third hole).
	In regard of claim 10, Hung et al. and Wu et al. further disclose the touch display device of claim 9, wherein a shape of the at least one third hole corresponds to a shape of the at least one second hole overlapping the at least one third hole (See Figure 12 of Wu et al. illustrating that first, second, third holes corresponds to a shape to second hole (1242)).
	In regard of claim 11, Hung et al. and Wu et al. further disclose the touch display device of claim 5, wherein the second high refractive layer is disposed on the portion of the lower surface of the second low refractive layer, and does not overlap the at least one second hole of the first high refractive layer (See at least Figure 12 of Wu et al. illustrating the second high refractive layer (1240) disposed on the portion of the second low refractive layer (22)).
	In regard of claim 12, Hung et al. and Wu et al. further disclose the touch display device of claim 2, wherein the second high refractive layer includes a plurality of depressions, and the plurality of depressions are spaced apart from each other (See Figure 12 of Wu et al. illustrating plurality of depressions (1242)).
	In regard of claim 13, Hung et al. and Wu et al. further disclose the touch display device of claim 12, wherein the first touch electrode and second touch electrode overlap each other cross another adjacent first touch electrode and another adjacent second touch electrode at least twice, wherein an opening is provided between crossing points of the first touch electrode and the second touch electrode and the other adjacent first touch electrode and other adjacent second touch electrode, and at least one of the plurality of depressions overlaps the at least one opening (See at least Figures 12, 15, 16 of Wu et al. illustrating the first touch electrode (1520), second touch electrode (1550) overlap each other and opening provided between crossing points and plurality of depressions (1242) overlaps at least one opening).
	In regard of claim 14, Hung et al. and Wu et al. further disclose the touch display device of claim 13, wherein plurality of depressions are further disposed in an area between the at least one opening and another adjacent opening (See Figure 12 of Wu et al. illustrating the plurality of depressions (1240) disposed in an area between opening (1242) and another adjacent opening).
	In regard of claim 15, Hung et al. and Wu et al. further disclose the touch display device of claim 1, wherein the first insulating layer comprises a first low refractive layer disposed on the display panel and a first high refractive layer disposed on the first low refractive layer, the second insulating layer comprises a second high refractive layer disposed on the plurality of first touch electrodes, and the third insulating layer comprises a third high refractive layer disposed on the plurality of second touch electrodes and a second low refractive layer disposed on the third high refractive layer (See Figure 3 of Hung et al. illustrating plurality of refractive layers (300) with the first insulating layer (310, 320, ) comprising a first low refractive layer (340) disposed on the display panel .(120) and a first high refractive layer (332) disposed on the plurality of second touch electrodes (TP))
	In regard of claim 16, Hung et al. and Wu et al. further disclose the touch display device of claim 15, wherein a portion of the first high refractive layer and a portion of the second high refractive layer are in contact with each other, and a portion of the second high refractive layer and a portion of the third high refractive layer are in contact with each other (See Figure 3 of Hung et al. illustrating a portion of the first high refractive layer (340) in contact with the second high refractive layer (332) and portion of the third high refractive layer (334) in contact with each other) .
	In regard of claim 17, Hung et al. and Wu et al. further disclose a touch panel comprising: a first low refractive layer; a first high refractive layer disposed on the first low refractive layer; a plurality of first touch electrodes disposed on the first high refractive layer; a second low refractive layer disposed on a first touch electrode from the plurality of first touch electrodes; a plurality of second touch electrodes disposed on the second low refractive layer; a second high refractive layer disposed on a second touch electrode from the plurality of second touch electrodes; and a third low refractive layer disposed on the second high refractive layer, wherein each of the plurality of first touch electrodes and each of the plurality of second touch electrodes overlap each other, wherein at least one hole is provided in at least one of the first high refractive layer, the second high refractive layer, and the second low refractive layer, and the at least one hole does not overlap the plurality of first touch electrodes and the plurality of second touch electrodes (See rejection of claim 1 provided above).
	In regard of claim 18, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the first high refractive layer overlaps a portion of the first low refractive layer, and the second low refractive layer and the first low refractive layer are in contact with each other through the at least one hole of the first high refractive layer (See at least Figure 12 of Wu et al. illustrating one hole (1242) of the high refractive layer (22)  and the second low refractive layer (1220)).
	In regard of claim 19, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the second high refractive layer overlaps a portion of the second low refractive layer, and the second low refractive layer and the third low refractive layer are in contact with each other through the at least one hole of the second high refractive layer (See rejection of claim 2 provided above).
	In regard of claim 20, Hung et al. and Wu et al. further disclose the touch panel of claim 17, wherein the at least one hole of the second low refractive layer overlaps a portion of the first high refractive layer, and the first high refractive layer and the second high refractive layer are in contact with each other through the at least one hole of the second low refractive layer (See rejection of claim 3 provided above).

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication 2015/0060817 to Sato et al.
US Patent Publication 2019/0012022 to Ye
US Patent Publication 2020/0201483 to Feng

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692